Citation Nr: 1424919	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-13 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an effective date earlier than May 30, 2006, for the assignment of an 80 percent disability evaluation for narcolepsy.

2. Entitlement to an effective date earlier than April 30, 2007, for the grant of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a videoconference hearing at the RO before the undersigned in October 2011; a transcript of that hearing is of record.

In December 2011, the Board remanded these matters for additional development, specifically, for the agency of original jurisdiction (AOJ) to obtain Social Security Administration records.  As those records were obtained, the AOJ complied with the Board's remand instructions.


FINDINGS OF FACT

1. In an April 2006 rating decision, the RO granted service connection for narcolepsy rated at 40 percent disabling and assigned an effective date of September 29, 2005, the date of claim.

2. Prior to the expiration of the one-year appeal period, new and material evidence was received relating to the worsening of the Veteran's narcolepsy and to whether the Veteran was unable to work due to his service-connected disabilities.

3.  Based on this new and material evidence received, the RO, in a March 2007 decision, increased the Veteran's disability rating for his narcolepsy to 80 percent and assigned an effective date of January 4, 2007, the date of a subsequent statement submitted by the Veteran.  

4.  TDIU was subsequently granted in a November 2007 rating decision effective April 30, 2007, the date of a physician's letter indicating unemployability, which the RO considered as the date of the TDIU claim.


CONCLUSIONS OF LAW

1. The September 29, 2005 claim did not become final due to the receipt of new and material evidence within the one year appeal period, and that new and material evidence also raised an implicit claim for a TDIU.  38 C.F.R. § 3.156(b) (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

2. The criteria for an effective date of September 29, 2005, but no earlier, for the assignment of an initial 80 percent disability evaluation for narcolepsy, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

3. The criteria for an effective date of September 29, 2005, but no earlier, for the grant of TDIU have been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  These claims arise from the Veteran's timely challenge to the effective dates assigned in connection with the initial rating assigned for narcolepsy and with the TDIU.  The courts have held, and VA's General Counsel has agreed, that where there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and there is no evidence that additional records have yet to be requested.

The Board will therefore proceed to the merits of the appeal.

The Veteran filed his original claim for service connection for narcolepsy in September 2005.  In April 2006, the RO granted service connection for narcolepsy with a 40 percent evaluation effective the September 29, 2005 date of claim.  The Veteran initially submitted new and material evidence of the worsening of his narcolepsy in May 2006 (3 to 5 sleep attacks daily), and the RO continued the 40 percent assignment in an October 2006 rating decision.  Subsequently in February 2007, still within the one-year appeal period from the April 2006 rating decision, new and material evidence was received by the RO - a letter from his treating physician, Dr. B.D.M. indicating a further worsening of the Veteran's narcolepsy (10 to 12 sleep attacks daily).  Dr. B.D.M.'s letter accompanied a statement from the Veteran indicative of his submission of new evidence.  The RO considered this January 4, 2007 statement to be a claim for an increased rating.  Upon review of the evidence, the RO increased the Veteran's rating to 80 percent and assigned an effective date of January 4, 2007.

In April 2007, the Veteran timely submitted a Notice of Disagreement (NOD) with the effective date assigned for the 80 percent rating for his service-connected narcolepsy.  The Veteran argued that his effective date should be the date of his original claim, which is September 29, 2005, as he has submitted new and material evidence during his one-year appeal period following the original grant of service connection for narcolepsy.

The Board further notes that the Veteran was awarded TDIU, effective April 30, 2007, by way of a November 2007 RO rating decision based upon evidence received in April 2007 (Dr. B.D.M.'s letter indicating that the Veteran was unemployable due to his narcolepsy).  The Veteran timely filed a NOD as to the effective date for the grant of TDIU.  The Board notes that part of the new and material evidence received in February 2007 included a lay statement from the Veteran's spouse essentially indicating that the Veteran's disability prevents him being employable.

Generally, the effective date of an award based on an original claim, or a claim reopened after final allowance, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).  If a claim for compensation is received within a year of separation from active duty, the effective date of the award of compensation is the day following separation. 38 U.S.C.A. § 5110(b)(1).

When new and material evidence is received within the one year appeal period following adjudication of a claim, it is "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q)(1) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  
In this case, within one year of the RO's decision granting service connection for narcolepsy and assigning an initial 40 percent rating, the Veteran repeatedly challenged the initial rating assigned and submitted medical evidence that related to the initial rating assigned.  Whether the Veteran's submissions are considered an NOD or additional evidence submitted within the one year appeal period, the key fact is that the claim for a higher initial rating remained pending.  The subsequent decision to increase the rating to 80 percent should therefore be effective the September 29, 2005 date of the claim for service connection that was granted when the RO assigned the initial rating.  Similarly, because evidence submitted while the claim remained pending contained evidence of unemployability, the TDIU that was ultimately granted should also be effective the same date of that same claim. Rice v. Shinseki, 22 Vet. App. 447 (2009) ("In the context of TDIU, new evidence of unemployability related to the underlying condition submitted within one year of the assignment of an initial rating that is less than the maximum sought may constitute new and material evidence under 38 C.F.R. § 3.156(b). New evidence that shows unemployability relating to the underlying condition during the pendency of the original claim is material on its face").

The evidence thus reflects that the September 29, 2005 date of claim is the proper effective date for the assignment of the 80 percent rating for narcolepsy and TDIU because that claim was pending when the evidence was received that warranted the 80 percent rating and that raised the issue of TDIU that was subsequently granted.  As there is no argument or evidence that there was any earlier pending claim relating to these benefits, an earlier effective date is not warranted.

ORDER

Entitlement to an effective date of September 29, 2005, but no earlier, is granted for the assignment of an 80 percent disability evaluation for narcolepsy, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date of September 29, 2005, but no earlier, is granted for TDIU, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


